Citation Nr: 0738678	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  01-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.  The St. 
Petersburg, Florida, RO holds jurisdiction over the veteran's 
claims file.

The veteran has offered testimony in support of his appeal at 
two hearings before the Board, which were conducted in 
Montgomery, Alabama, in August 2001, and St. Petersburg, 
Florida, in September 2005.  Transcripts of both hearings 
have been made part of the record.  The Veterans Law Judges 
who conducted the hearings are signatories to this decision.  
See 38 U.S.C.A. § 7102(a), 7107(c) (West 2002).

The Board remanded this case in November 2001 and March 2006 
for additional development.  In September 2007, the Board 
received additional evidence from the veteran, which includes 
several lay statements attesting to his claimed PTSD 
stressor.  This additional evidence was not reviewed or 
considered by an agency of original jurisdiction (AOJ) prior 
to consideration by the Board.  Because the Board is granting 
his claim for benefits, it is not necessary for the AOJ to 
initially consider this evidence.  See 38 C.F.R. § 20.1304(c) 
(2007).  



FINDING OF FACT

PTSD has been diagnosed and medically attributed to an in-
service stressor for which there is credible supporting 
evidence.  



CONCLUSION OF LAW

The veteran incurred current PTSD in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  


Legal Analysis

The veteran contends he has PTSD as a result of several 
stressful events during military service.  The primary 
stressor he alleges was being wrongfully accused of rape 
while stationed in Germany.  He has also stated that he felt 
harassed and treated unfairly by his superiors.  In addition, 
he has alleged that he was forced into a homosexual 
relationship with his attorney and was shot at by terrorists.

The veteran's VA and private treatment records indicate he 
has a diagnosis of PTSD.  Records from the Social Security 
Administration (SSA) also indicate he has PTSD and has been 
receiving disability benefits since 2000.  

The report of a September 2002 VA examination shows that the 
examiner diagnosed PTSD related to the stressor of being 
falsely accused of rape in service.  The examiner opined that 
the alleged stressor met the criteria because although it did 
not pose a threat of eminent death or serious injury, it did 
potentially pose a threat to the physical integrity of an 
individual.  Therefore, the only question that remains is 
whether there is credible evidence that the in-service 
stressor actually occurred.

The veteran's military personnel records do not document that 
he was charged with attempted rape or rape.  He served in 
Germany from August 1978 to April 1979.  In November 1978, he 
was disqualified as a missile handler because of negligence 
on the job, poor attitude, and lack of motivation.  In 
January 1981, he apparently climbed into the bed of a female 
soldier and was charged with an indecent, lewd and lascivious 
act.  He was reduced to an E-3 grade, given 7 days of 
corrective custody, and forfeited $150 for a month.  In 
August 1985 and March 1986, he was charged with driving under 
the influence of alcohol and he received written reprimands.  

In September 2007, the veteran submitted several statements 
from fellow soldiers who recalled that the veteran was 
falsely accused of rape and that all charges were eventually 
dropped.  One statement was from the ex-boyfriend of the 
woman who allegedly accused the veteran of rape.  Apparently 
the veteran was tasked with telling her that her boyfriend 
was not returning to Germany.  An argument ensued, which 
eventually led to her accusing him of rape.  

The lay statements are competent evidence of the events in 
question.  On their face, these statements are credible.  As 
there is credible supporting evidence of an in-service 
stressor which has been medically linked to a current 
diagnosis, the requirements for service connection for PTSD 
are met.  Resolving all doubt in the veteran's favor, his 
claim for service connection for PTSD is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for PTSD is granted.


___________________________                    
___________________________
             Mark D. Hindin		   Joaquín Aguayo-Perceles
          Veterans Law Judge		        Veterans Law Judge
     Board of Veterans' Appeals		   Board of Veterans' 
Appeals



___________________________
Cheryl L. Mason
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


